Citation Nr: 1410961	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for GERD, to include as secondary to the service-connected service-connected residuals of a middle/lower back injury, including mild compression at the T5/T6 level with degenerative joint and disc disease.  

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a middle/lower back injury, to include mild compression at the T5/T6 level with degenerative joint and disc disease [hereinafter "a back disability"].  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from June 1990 to June 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the VA RO in Atlanta, Georgia.  In December 2012, the Board remanded this appeal for additional development.  The case has now been returned to the Board for further appellate action.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied entitlement to service connection for excessive heartburn.  

2.  The evidence associated with the claims file subsequent to the November 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for GERD.

3.  GERD is not etiologically related to active service and is not proximately due to or the result of the service-connected service-connected residuals of a middle/lower back injury, to include mild compression at the T5/T6 level with degenerative joint and disc disease.  
4.  The Veteran's service-connected residuals of a middle/lower back injury, to include mild compression at the T5/T6 level with degenerative joint and disc disease has been manifested by compression fracture of the thoracic spine; degenerative disc disease (DDD) of the lumbar spine; limitation of flexion to, at worst, 75 degrees; tenderness to palpation; muscle spasms; and painful motion; but has not been productive of flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for GERD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  GERD was not incurred in or aggravated by active service and is not proximately due to or the result of the service-connected service-connected residuals of a middle/lower back injury, to include mild compression at the T5/T6 level with degenerative joint and disc disease.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for a disability rating in excess of 20 percent for the service-connected residuals of a middle/lower back injury, to include mild compression at the T5/T6 level with degenerative joint and disc disease have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claim to reopen, the Board notes that the Veteran has been provided all required notice.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required with regard to that issue.

Further, the Board finds that the Veteran has been provided adequate notice in response to his other claims.  A December 2012 letter advised the Veteran of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This correspondence also provided him with appropriate notice with respect to the disability rating and effective date elements of his claims.  The timing defect of the December 2012 letter was cured by the agency of original jurisdiction's (AOJ's) subsequent readjudication of the issues on appeal and issuance of a supplemental statement of the case in February 2013.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  In the December 2012 remand, the Board directed that the Veteran be afforded VA examinations to determine the nature and etiology of his GERD and to determine the current level of severity of all impairment resulting from his service-connected back disability.  He was scheduled for the directed examinations in February 2013, and a review of the record shows that he was sent appropriate notice making him aware of the scheduled examinations at the most recent address on file with VA.  He failed to report for his scheduled VA examinations without explanation.  Further, in the February 2013 supplemental statement of the case, he was informed that he had failed to report for his scheduled VA examinations and that the case would be decided based on the evidence of record.  As appropriate notice was sent to him and as he still failed to report for his scheduled VA examinations, the Board finds that the conducted development in this case complies with the directives of the December 2012 remand and that there is no bar to proceeding with a final decision at this time.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2013).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).   

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Burden of Proof

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for excessive heartburn in June 1994.  In a November 1994 rating decision, the Veteran was denied service connection for excessive heartburn based on a finding that heartburn was not a chronic disability, but rather was acute and transitory and resolved with treatment.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the November 1994 rating decision includes the Veteran's STRs which show that the Veteran was treated for symptoms of heartburn/indigestion on two occassions while in active service.  The pertinent evidence that has been received since the November 1994 rating decision includes the Veteran's statements that he has continued to experience heartburn since his separation from active service as well as VA Medical Center treatment notes showing that the Veteran receives treatment and medication management for his symptoms of heartburn.  

The Board finds that the evidence that has been received since the November 1994 rating decision is new and material.  The evidence is not cummulative or redundant of evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.  Thus, the Board finds that reopening the Veteran's claim of entitlement to service connection for GERD is warranted.

Service Connection for GERD

The Veteran asserts that he has GERD that is related to his active service or that, in the alternative, was caused or chonically worsened by his service-connected back disability and medication taken for such.  
A review of the STRs shows that the Veteran was seen January 1992 for complaints of vomiting and stomach cramps.  At that time, it was noted that the Veteran had a history of ulcers and that he was diagnosed with dyspepsia.  In February 1992, the Veteran was seen for complaints of abdominal pain for approximately three months. There was no confirmed diagnosis made at that time.  Rather, it was noted that peptic ulcer disease needed to be ruled out.  The Veteran was prescribed a therapeutic trial of Tagament at that time and there is no indication from the record that he sought follow-up treatment.  The remaining STRs are silent for additional complaints of or treatment for symptoms which could be attributed to GERD.  There is no separation examination report of record.  

Post-service medical evidence indicates that the Veteran has received treatment at the VA Medical Center for various disabilities.  In a March 2003 treatment note, it was noted that the Veteran had a history of GERD and that he was taking Prevacid for treatment.  Again, in May 2008, it was noted that the Veteran had a diagnosis of GERD by history and that he was taking Prevacid for treatment.  However, while the Veteran's VA Medical Center treatment notes of record show GERD medication management, there is no indication from the record that the Veteran's GERD has been related to his active service or that it was caused or chronically worsened by his service-connected back disability, or treatment for such.  

Essentially, there is no medical evidence indicating that the Veteran's GERD is related to his active service or was caused or chronically worsened by a service-connected disability, or treatment for such.  The Board acknowledges that, while lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current diagnosis of GERD is related to his active service or was caused or chronically worsened by the service-connected back disability falls outside the realm of common knowlegde of a lay person.  Therefore, the Veteran is not competent to provide such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, while the Veteran was treated for symptoms of heartburn in service and has a current diagnosis of GERD, there is no competent opinion of record indicating that his current disability is related to his active service.  Additionally, there is no competent opinion of record that his GERD was caused or chronically worsened by the service-connected back disability, or treatment for such.  Furthermore, the Veteran failed to report for scheduled VA examinations that may have provided medical evidence necessary to substantiate his claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and that entitlement to service connection for GERD is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of Service-Connected Back Disability

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board finds nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In June 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his back symptoms had become increasingly worse over time.  The Veteran denied using medication, acupuncture, or massage for treatment of his back disability.  He reported that he had seen a chiropractor with some relief of his symptoms.  He reported that he had received physical therapy, but that it did not help.  He reported that sometimes he felt unsteady, that he kept a cane in his truck for when he required an assistive device for ambulation, and that he sometimes wore an elastic back corset for relief of his symptoms.  The Veteran reported that he was able to walk approximately one mile at a time on a good day, but only 12 steps at a time on a bad day.  He reported that he was able to sit for 20 minutes at a time and stand for only five minutes at a time.  He denied radiculopathy in both his upper and lower extremities.  He reported symptoms of pain, stiffness, weakness, fatigability, and lack of endurance.  He described pain in his upper and lower back, between his shoulders and his lumbar spine area and explained that the pain was constant and sharp in nature and was a 7-10 out of 10 in intensity.  He also reported that he experienced muscle spasms.  He denied flare-ups, instead reporting that he was in constant discomfort.  There were no specific precipitating or alleviating factors noted.  
Upon physical examination, range of motion measurements of the thoracolumbar spine were as follows: flexion to 75 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 45 degrees each.  The Veteran complained of pain in all maneuvers, but mostly with flexion.  The Veteran had a four degree list to the right due to scoliosis.  Further examination revealed obvious dextro scoliosis.  There was no loss of lordosis or increased kyphosis.  There were palpable invisible spasms of the paraspinous musculature in the thoracolumbar region, particularly on the right.  The vertebral column was tender at the T5-6 area.  The Veteran's gait was normal, heel and toe gait was normal, muscle strength testing was normal, and bilateral calf circumference was equal and without evidence of atrophy.  Neurosensory was intact to all digits in the lower extremities.  The examiner noted that there was no objective clinical evidence of additional functional limitation caused by pain, fatigue, weakness, incoordination, or lack of endurance following repetition.  Additionally, the examiner noted that the Veteran had not had any incapacitating episodes necessitating physician prescribed bed rest in the last 12 months.  The examiner diagnosed T5-6 compression fracture and DDD at L4-5 and L5-S1.  

Further review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  A review of the VA Medical Center treatment notes of record shows that, while the Veteran is followed for his back disability, there is no indication from the treatment notes that he has reported symptoms more severe than those reported at his VA examination or that his range of motion measurements are worse than those found at his VA examination.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his back disability.  In this regard, there is no indication from the record that he has flexion of the thoracolumbar spine limited to 30 degrees or less or that he has ankylosis of the thoracolumbar spine.  In fact, his flexion is limited to only 75 degrees, he does not report painful flare-ups, and there is no indication that he experiences additional functional limitation as a result of pain, weakness, fatigability, incoordination, or lack of endurance.  There is no other evidence showing that he has more limitation of motion than that found at his VA examinations.  Further, it must be noted that the Veteran failed to report for scheduled VA examinations for his back on two separate occasions.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular disability rating in excess of 20 percent for the functional impairment of the Veteran's back.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, based on incapacitating episodes.  However, while the Veteran has been diagnosed with DDD, there is no evidence of record indicating that he experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a disability rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2013).

Consideration has been given to assigning separate compensable disability ratings for neurological impairment resulting from the Veteran's back disability.  However, there is no indication that the Veteran experiences such symptoms.  In fact, the Veteran himself denied symptoms of radiculopathy at his most recent VA examination, and sensory findings were within normal limits at that time.  Therefore, separate compensable disability ratings for neurological impairment in any extremity are not warranted at this time.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher a schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that contemplated by the currently assigned disability rating.  Therefore, the Board has determined that referral of this case for extraschedular consideration is not warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for GERD is reopened.  

Entitlement to service connection for GERD, to include as secondary to the service-connected residuals of a middle/lower back injury, including mild compression at the T5/T6 level with degenerative joint and disc disease, is denied.

Entitlement to a disability rating in excess of 20 percent for the service-connected residuals of a middle/lower back injury, to include mild compression at the T5/T6 level with degenerative joint and disc disease, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


